Plaintiff shipped to defendant one-half barrel of boiler compound, "Guaranteed, ninety-day trial, same, if not satisfactory, to be returned and no charges made." The character of the compound was such that to be used it had to be consumed, and, if the whole of the shipment was used within the 90 days, then a return of any part of the shipment became impossible. The acceptance of the compound was subject to the approval of defendant after a test of 90 days. Under the contract the shipment could not have been rejected without this test (Manchester Sawmill Co. v. Arundel Co., 197 Ala. 505,73 So. 24), and if in good faith the defendant used the entire shipment within the 90-days in making the test, which proved unsatisfactory, then the defendant would be under no obligation either to return the compound or to pay for same. This was in effect the charge of the court to the jury to which exception was taken, and was without error. While the charge of the court may have been misleading, it was not erroneous, and if the plaintiff was not satisfied, it should have asked an explanatory charge. Daniel v. Bradford, 132 Ala. 262, 31 So. 455.
The evidence was in conflict, and therefore the general affirmative charge as requested by the plaintiff was properly refused.
There is no error in the record, and the judgment is affirmed.
Affirmed.